                Case 2:19-cv-01231-JAM-DB Document 11 Filed 05/20/20 Page 1 of 1

            1   Jessica R. Lohr (Bar No. 302348)
            2   TROUTMAN SANDERS LLP
                jessica.lohr@troutman.com
            3   11682 El Camino Real, Suite 400
            4   San Diego, CA 92130
                Telephone: 858.509.6044
            5   Facsimile: 858.509.6040
            6
            7   Attorney for Defendant
            8   Ocwen Loan Servicing, LLC
            9
           10                           UNITED STATES DISTRICT COURT

           11                         EASTERN DISTRICT OF CALIFORNIA

           12                                     SACRAMENTO DIVISION

           13   GREG DUTKA,                                   Case No. 2:19-cv-01231-JAM-DB
           14                     Plaintiff,
           15          v.                                        ORDER GRANTING JOINT
           16   OCWEN LOAN SERVICING, LLC,                       MOTION FOR EXTENSION OF
                                                                 TIME FOR EXPERT
           17                     Defendant.                     DISCLOSURES
           18
           19          Good cause having been shown, the parties’ Joint Motion for Extension of Time for

           20   Expert Disclosures is GRANTED. Therefore, any expert disclosure must be submitted on or

           21   before July 3, 2020, and any supplemental or rebuttal expert disclosure must be submitted on or

           22   before July 17, 2020. The remaining discovery deadlines, set forth in the Status Order (Docket

           23   No. 9) entered October 3, 2019, remain unchanged.

           24   IT IS SO ORDERED

           25   DATE: May19, 2020                                   /s/ John A. Mendez__________________

           26                                                       U. S. District Court Judge

           27
           28
                                                                        ORDER RE MOTION FOR EXTENSION OF
                                                             -1-             TIME FOR EXPERT DISCLOSURES
                                                                              CASE NO. 2:19-CV-01231-JAM-DB
42323469
